DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/14/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2, 5, 7, 9, 11, 13 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over CAMPBELL ET AL. (20070007506) in view of Ohba et al. (20130001497) further in view of Marsh et al. (20150090947)
Regarding claim 1, Campbell et al. discloses a device, comprising: 1) a first metal electrode layer 14; 2) a second metal electrode layer 22; and 3) a switching layer disposed between the first metal electrode layer 14 and the second metal electrode layer 22; wherein: the switching layer is a stacked assembly of ABA, BAB, AB or BA, where A is an ion supply layer 18, and B is a conversion layer 17; and the conversion layer 17 comprises a chalcogenide material. Note figures 8-10 and paragraphs 0031-0049 of Campbell et al. Campbell et al. thus discloses a device having all limitations of claim 1, except that the ion supply layer comprises a chalcogenide metal material, wherein a metal atomic content of the chalcogenide metal material is more than 0% and less than 50% with respect to the chalcogenide metal material and the newly added limitations namely: wherein an atomic percentage of the ion supply layer is different from that of the conversion layer, wherein the chalcogenide metal material of the ion supply layer is AgSx, AgSe, AgTex, CuSx, CuSex, CuTex, or a mixture thereof, or AgSx, AgSex, AgTex, CuSx, CuSex, or CuTex doped with a metal, or a mixture thereof. However, Ohba et al. discloses a memory element where in paragraphs 0051, 0054, 0055, 0057, 0060 and 0081 the required limitation with respect to more than 0% and less than 50% range is disclosed. Furthermore, Marsh et al. discloses a conductive bridge memory system where in Figs. 1, 2, 4 and 5 and in paragraphs 0032, 0033, 0041 and 0043, there required limitations with respect to atomic percentage and material (CuTe) is disclosed. 
It would have been obvious to one of having ordinary skill in the art at the time of effective filing to have the required range, atomic percentage and material in Campbell as taught by Ohba et al. and Marsh et al. in order to be able to reliably deposit stacked chalcogenide memory structure and in order to have a satisfactory memory/erase characteristics. 
Regarding Claim 2, Campbell et al. discloses that constituent elements of the ion supply layer 18 and the conversion layer 17 are the same or not the same, and an atomic percentage of the ion supply layer 18 is different from that of the conversion layer 17.  
Regarding Claim 5, Campbell et al. discloses that the chalcogenide material of the conversion layer 17 is AgSex.  
Regarding Claim 7, Campbell et al. discloses that the ion supply layer 18 has a thickness of 1 to 40 nm, and the conversion layer 17 has a thickness of 1 to 20 nm.  
Regarding Claim 9, Campbell et al. discloses that the first metal electrode layer 14 and the second metal electrode layer 22 comprise an electrode material selected from platinum (Pt), titanium (Ti), tungsten (W), aluminum (Al), TiW, TiN, tantalum nitride (TaN), or a mixture thereof.  
Regarding Claim 11, Campbell et al. discloses that the first metal electrode layer 14 or the second metal electrode layer 22 is encapsulated in the switching layer, and the switching layer comprises an outer layer in direct contact with the second metal electrode layer 22 or the first metal electrode layer 14. 
Regarding Claim 13, Campbell et al. discloses a method, comprising: 1) providing a substrate; 2) depositing a first metal electrode layer 14 on the substrate; 3) depositing an electrical insulating layer on the first metal electrode layer 14, and patterning the electrical insulating layer to obtain nanopores and expose the first metal electrode layer 14; 4) patterning the electrical insulating layer again, and alternately depositing an ion supply layer 18 A and a conversion layer 17 B to yield a stacked assembly of AB, BA, ABA, or BAB to form a switching layer; and 5) depositing a second metal electrode layer 22 on the switching layer, wherein the ion supply layer 18. 
Campbell et al. thus discloses a method having all limitations of claim 1, except that the ion supply layer comprises a chalcogenide metal material, wherein a metal atomic content of the chalcogenide metal material is more than 0% and less than 50% with respect to the chalcogenide metal material and the newly added limitations namely: wherein an atomic percentage of the ion supply layer is different from that of the conversion layer, wherein the chalcogenide metal material of the ion supply layer is AgSx, AgSe, AgTex, CuSx, CuSex, CuTex, or a mixture thereof, or AgSx, AgSex, AgTex, CuSx, CuSex, or CuTex doped with a metal, or a mixture thereof. However, Ohba et al. discloses a memory element where in paragraphs 0051, 0054, 0055, 0057, 0060 and 0081 the required limitation with respect to more than 0% and less than 50% range is disclosed. Furthermore, Marsh et al. discloses a conductive bridge memory system where in Figs. 1, 2, 4 and 5 and in paragraphs 0032, 0033, 0041 and 0043, there required limitations with respect to atomic percentage and material (CuTe) is disclosed. 
It would have been obvious to one of having ordinary skill in the art at the time of effective filing to have the required range, atomic percentage and material in Campbell as taught by Ohba et al. and Marsh et al. in order to be able to reliably deposit stacked chalcogenide memory structure and in order to have a satisfactory memory/erase characteristics. 
Regarding Claim 15, paragraphs 0025 and 0028 of Marsh et al. disclose the required electrode material. 
Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over CAMPBELL ET AL. (20070007506) in view of Ohba et al. (20130001497) further in view of Marsh et al. (20150090947) as applied above further in view of Choi et al. (20120091422).
Regarding Claim 14, Campbell et al., Ohba et al. and Marsh et al. combination teaches everything except to disclose the etching method. However, Choi et al. discloses a semiconductor memory device where in paragraph 0111 the required etching method is disclosed. 
It would have been obvious to one of having ordinary skill in the art at the time of effective filing to have the required etching method in Campbell et al., Ohba et al. and Marsh et al. combination as taught by Choi et al in order to be able to make phase changing memory device with reduced geometry. 

	Examiner is including following pertinent prior art references that disclose stacked structure or chalcogenide/ion source layer and a layer associated with the chalcogenide/ion source layer. 
	Troyan (20160233420)
	Troyan (20170069839)
	Tseng (20180212143)
	Kunikiyo (9159911)
	Sei (20120145987)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        4/27/2022